378 F.2d 439
Junior Lee VAUGHAN, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 11151.
United States Court of Appeals Fourth Circuit.
Argued May 30, 1967.
Decided May 31, 1967.

Franklin W. Kern, Charleston, W. Va., for appellant.
Charles M. Love, III, Asst. U. S. Atty. (Milton J. Ferguson, U. S. Atty., and W. Warren Upton, Asst. U. S. Atty., on brief), for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and WINTER, Circuit Judges.
PER CURIAM:


1
The Secretary, on an extensive record, denied claimant's application for a period of disability and disability insurance benefits under §§ 216(i) and 223 of the Social Security Act, as amended, 42 U.S. C.A. §§ 416(i) and 423. The district judge affirmed the Secretary's determination.


2
We have reviewed the record and, giving full effect to the elements of proof relevant to consideration of a case of this type, Underwood v. Ribicoff, 298 F. 2d 850 (4 Cir. 1962), and Thomas v. Celebrezze, 331 F.2d 541 (4 Cir. 1963), we are satisfied that the Secretary's determination has ample evidentiary support.

The judgment of the district court is

3
Affirmed.